UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :              11/15/2019
 STARR INDEMNITY & LIABILITY CO.,                             :
                                              Plaintiff,      :
                                                              :     17-cv-9881
                            -against-                         :
                                                              :       ORDER
 MARINE ENVIRONMENTAL REMEDIATION :
 GROUP, LLC,                                                  :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order at Dkt. No. 86 requires Defendant to file a status letter on the

bankruptcy proceeding and any developments impacting the stay of this case every 45 days. The

most recent status letter was due November 14, 2019;

        WHEREAS, Defendant did not timely file the letter. Defendant has missed the past two

deadlines. It is hereby

        ORDERED that Defendant shall file the late letter by November 18, 2019. Defendant

shall continue filing status letters every 60 days, with the next one due January 17, 2020. If

there are developments impacting the bankruptcy stay between status letter deadlines, Defendant

shall inform the Court as soon as possible and no later than two business days after the

development.


Dated: November 15, 2019
       New York, New York
